Ingraham, J.:
The relator, being a roundsman of the police force of the city of New York and a candidate for promotion, was examined'under the civil service rules. Upon such examination he received a rating of twenty and ninety, one-hundredths out of ;a possible ■ thirty-five Upon his' record he was given a rating of thirty out of a possible' sixty-five. By this marking, he receiving a lower rating than that required to place him upon the eligible list for promotion to sergeant,. The relator imagined that he was un justly treated by this rating, and by this, writ he seeks to review the action of the board of police in giving him the rating-that it did.
It is a somewhat novel application of-.this writ to allow it to be used to review the action of a. hoard rating an applicant for-appointment under the civil service'rules, and thus to appeal- from the judgment of the examiners in giving him the rating that in .their judgment was proper. That such action cannot be reviewed by certiorari seems to be' perfectly clear.- •Examiners, or commissioners acting as examiners under the Civil Service Law, are not judicial officers, nor do they perform judicial functions so that their examinations 'can--be reviewed by certiorari. Certain power is. given to such examiners to. test the qualifications of the applicants for public office, and the method of such examination, with the result arrived at,' in the exercise of the judgment of the examiners, upon the examination' had before them, must, necessarily rest within their discretion, and is not a judicial determination of the question presented to them. But even assuming that this court could review on certiorari the determination of the commissioners as to the rating given to this relator, it is entirely clear that the records of the other applicants, used; by the commissioners in rating- Such' other applicants, have nothing to do with the.action of the. commissioners in rating this relator. What the commissioners had to do was to determine what-rating should be awarded to this relator for his police service. That depended partly upon the ability with which he had performed .police duty, and had no possible relation to the police duty performed- by other members of the force. To compel, upon an application of oné' defeated .candidate in a competitive -examination for position, the examiners or commissioners to return the examination of all the successful candidates to the court,"and then to ask the-Court *433to re-examine all of these papers and determine whether or not the defeated candidate should have been in a better place in comparison with those who were placed before him, is certainly not within the purview of a writ of certiorari. There is nothing to call upon the court then to review the action of those upon whom the responsibility is placed of determining the standing of' the candidates for public office.
We think the order was wrong, and it is reversed, with ten dollars costs and disbursemements, and the motion denied, with. ten. dollars costs.
Van Brunt, P. J., Williams, Patterson and O’Brien, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.
*434Ciisies DETERMINED IN THE THIRD DEPARTMENT IN THE APPELLATE DIVISION, ‘ %xch¿f 1897.